Citation Nr: 1550354	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  07-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of January 2004 and May 2004.  He failed to report for a Board hearing scheduled for September 2014, without good cause shown, and his hearing request is considered to be withdrawn.  38 C.F.R. § 20.704(d).  

This claim was previously remanded by the Board in January 2015 for additional development.  

As previously noted in the January 2015 Board remand, in light of the fact that the Veteran has also claimed depression and panic attacks during the pendency of the appeal, and VA records during the appeal period show diagnoses of depression and anxiety, the issue has been revised to reflect the potential for a grant based on other compensable psychiatric disabilities as well as PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's reported in-service stressors have yet to be verified with respect to his diagnosed PTSD disability.  In this case, VA medical records reflect a diagnosis of PTSD has been provided based on the Veteran's reported stressor of witnessing a fellow soldier killed during his basic training in service.  The Veteran's service personnel and service treatment records reflect that he was disciplined on several occasions, he was discharged from service due to "unsuitability" and was provided a mental hygiene evaluation just prior to his discharge from service, wherein he was diagnosed with "[p]assive aggressive reaction, chronic, moderate; manifested by stubbornness, procrastination, inefficiency, passive obstructionism, and a lack of motivation for military service."  Attempts to confirm the Veteran's reported stressors, including obtaining morning reports and a request to JSRRC did not reflect any findings related to the death of a soldier in the Veteran's unit.  The Veteran also reported a PTSD stressor of general physical and mental abuse in service, which may be supported by the service records demonstrating several incidents of discipline throughout the Veteran's period of service.  See Veteran's Statement dated August 2003.  Therefore, alternative sources of information during service, noncommissioned officers (NCO) reports, surgeon general officer (SGO) reports, chaplain reports and sick call logs should be obtained in an attempt to verify the Veteran's reported in-service stressors.  

Although an October 2003 VA psychiatric examination was provided, the examiner did not find that the Veteran had a diagnosis of PTSD and the diagnosis of depression did not include an adequate explanatory rationale as to whether it was related to the Veteran's active service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically the VA examiner found that depression was situational and related to the poor management of his life, but did not discuss the service mental health evaluation with respect to this conclusion.  In light of the current diagnosis of PTSD and upon obtaining any additional information, a VA examination and opinion with accompanying rationale should be obtained regarding the etiology of the Veteran's acquired psychiatric disability, including PTSD and depression.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

The Board observes that the Veteran is currently incarcerated.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  While VA does not have the authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Bolton, 8 Vet. App. at 191.  The VA Adjudication Procedure Manual (M21-1) contains a provision for scheduling examinations of incarcerated Veterans.  The M21-1 calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, Part III, Subpart iv, Chapter 3, Section A.9.d (2015).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) and request a search for all alternative service information from the Veteran's unit regarding the Veteran's active service and reported in-service stressors ((1)witnessing a fellow soldier killed during his basic training in service and (2) general physical and mental abuse in service), including any noncommissioned officer (NCO) reports, surgeon general officer (SGO) reports, chaplain reports or sick-call log reports.  If the search effort for these records has negative results, documentation from that facility, to that effect, should be placed in the claims folder.  

2.  Obtain the Veteran's complete VA treatment records from April 2014.

3.  Upon receipt of all additional records, if available, schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's acquired psychiatric disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's history and service records carefully.  The examiner is specifically asked to note:

(1)  The diagnosis of PTSD provided in the VA outpatient treatment reports, which was based on his reported stressor of witnessing a fellow soldier being shot; and 

(2).  The service records which demonstrate that he was disciplined on several occasions, he was discharged from service due to "unsuitability" and was provided a mental hygiene evaluation just prior to his discharge from service, wherein he was diagnosed with "[p]assive aggressive reaction, chronic, moderate; manifested by stubbornness, procrastination, inefficiency, passive obstructionism, and a lack of motivation for military service."

Please note: the Veteran is competent to attest to any lay observable events, psychiatric symptoms and past treatment, including any continuity of symptoms since his active service.  (Although competent, the credibility of such statements may still be determined).

The examiner is asked to answer the following, as posed:  

(a).  Please identify ALL currently diagnosed acquired psychiatric disorders.  

(b).  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD: (i) is causally linked to any of the stressors which reportedly occurred during his active service (including his reported in-service physical and mental abuse); or (ii) had its clinical onset during the Veteran's active service (based on a review of the service records).  

(c).  If the Veteran does not meet the criteria for a diagnosis of PTSD, please explain the reasons why and comment on the diagnoses of PTSD made in the VA medical records.  

(d).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder, other than PTSD, had onset or is otherwise related to his active service.  

In providing these opinions, the examiner is asked to please address the April 1969 service mental health evaluation, his discharge for unsuitability and the various disciplinary actions in service which may indicate some type of mental issues in service.  

It is most essential the examiner provide explanatory rationale for his/her opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

4.  Ensure the examiner's opinion is responsive to the determinative issue of etiology of the acquired psychiatric disability, to include PTSD, at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then, readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

